DETAILED ACTION
This Office Action is in response to Application 16/081,606 filed on August 31, 2018.
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two information disclosure statements (IDS) were submitted with Application 16/081,606. One IDS submitted on October 29, 2018 was filed after the mailing date of the Application 16/081,606 on August 31, 2018. The other IDS submitted on November 03, 2020 was also filed after the mailing date of the Application 16/081,606 on August 31, 2018. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on August 31, 2018.
have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on August 31, 2018 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
"object segmentation module", "model assessment module", and "control instruction module" in claims 9 -11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to non-statutory subject matter. The claim 13 directed to a “machine readable medium” does not fall within at least one of the four categories of . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 15 are rejected as being unpatentable over de Pena (US Pub. 2016/0082666) in view of Harayama (US Pub. 2018/0056591), and in further view of Birnbaum (US Pub. 2018/0215094). 

Regarding claim 1, de Pena teaches: 
 	a method comprising (Abstract; claim 9): 
receiving, at a processor, a data model of an object to be generated in additive manufacturing (Fig 1, module 102, para [0030]); and 
generating, by the processor, a virtual build volume comprising a representation of at least a portion of the object (Fig 8, paras [0067] –[0068];  Fig 10, module 1002, paras [0070]-[0073]: virtual object), 
wherein the virtual build volume is divided into a plurality of nested segments comprising a core segment and a peripheral segment (Fig 10, module 1002, paras [0070]-[0073]), and 
wherein the generating comprises determining a dimension of a segment based on at least one of an intended object property (paras [0065] & [0090]), 

de Pena teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    669
    804
    media_image1.png
    Greyscale


[0030] FIG. 1 illustrates a block diagram of an object processor 100 according to one example. The object processor 100 obtains object model data 102 representing a model 103 of a three-dimensional object to be generated by an additive manufacturing system. The object processor 100 additionally obtains data 106 representing characteristics of the additive manufacturing system on which the object is to be generated.





    PNG
    media_image2.png
    467
    814
    media_image2.png
    Greyscale

[0067] To enable the generation of variable property objects the object processor 400 may comprise a transformation module that is a virtual object generation (VOG) module 402c, as illustrated in FIG. 8.The VOG module 402c may be present in the object processor 400 in addition to or in substitution of the other modules described herein.

[0068] The VOG module 402c generates new ‘virtual’ objects, defined in virtual object data 804 based on object property data 802. In one example the virtual objects may be incorporated into the object model data 102 or into object model data that has been previously transformed as described above. Virtual objects are objects that are not physically generated by an additive manufacturing system but which may cause one or multiple portions of a generated object to have different object properties. Inone example, the virtual objects may modify the way in which slice data 108 is generated.




    PNG
    media_image3.png
    803
    546
    media_image3.png
    Greyscale


[0070] FIG. 9 shows an object model 103 of object to be generated by an additive manufacturing system, such as the system 302.

[0071] In response to object property data associated with the object model 103, the VOG module402c may generate a virtual object, such as virtual object 1002, as illustrated in FIG. 10.

[0072] A portion or the whole of a generated virtual object may spatially coincide with a portion or the whole of an object model 103. In some examples a virtual object may also not spatially coincide with a portion of an object model 103, but may be proximate thereto.
virtual object spatially coincides with portions of the object model 103. In the example shown it can be seen that the virtual object 1002 spatially coincides with a thin layer of the object 103 around the vertical external sides of the object 103. This could, for example, be as a result of object property data defining that the vertical external sides of the object 103 are to have a different object property than the horizontal sides of the object 103. For example, it may be intended for the object generated from the object model 103 is to have a first level of surface smoothness on its vertical sides, and is to have a second level of surface smoothness on its external horizontal sides.

[0065] An object property may be defined by object property data. The object property data may, for example, be defined within the object model data 102, or may, for example, be defined using external object property data. The object model data may define, for example, that a portion, or the whole, of, an object is intended to have a certain object property, such as a certain surface smoothness. The object property data may also define multiple object properties for a portion or portions of an object.

[0090] For example, if the spatially overlapping portion of the virtual object indicates that a specific object property is intended, the FSDG module 402f will determine the appropriate patterns in which coalescing agent and coalescing modifier agent are to be deposited on a layer of build material. In this way, when the object is generated by the additive manufacturing system 302 that portion of the generated object will have the intended object property.



segmenting a virtual build volume; 
 wherein the virtual build volume is segmented into a plurality of segments.  
Furthermore, de Pena does not explicitly disclose:
wherein the segmenting comprises determining a dimension of a segment based on at least one of a geometry of the object. 

However, Harayama teaches the details of segmenting a virtual build volume: 
segmenting a virtual build volume (Fig. 5, steps 1 and 2, paras [0037] – [0038]); and 
wherein the virtual build volume is segmented into a plurality of segments (Fig. 5, step 2, paras [0037] – [0038]).   

Harayama teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image4.png
    660
    564
    media_image4.png
    Greyscale


FIG. 5 illustrates how the three-dimensional object production system 11 forms the object segments 2 to 4. First of all, the upper level device 13 generates three-dimensional data D1 (data on the shape of the three-dimensional object 1, see FIG. 4A) corresponding to the three-dimensional object 1 (step S1). Then, the upper level device 13 divides the three-dimensional data D1 at virtual joint surfaces D2a, D3a, D3b, and D4a, respectively corresponding to the joint surfaces 2a, 3a, 3b,and 4a, to generate the three three-dimensional data segments D2 to D4 (data on the shapes of the object segments 2 to 4, see FIG. 4A and FIG. 4B) respectively corresponding to the three segments 2to 4 (step S2, data dividing step).
[0038] More specifically, in step S2, the upper level device 13 divides the three-dimensional data D1 at the virtual joint surface D2a and the virtual joint surface D3a respectively corresponding to the joint surface 2a and the joint surface 3a, and at the virtual joint surface D3b and the virtual joint surfaceD4a respectively corresponding to the joint surface 3b and the joint surface 4a. Thus, the three-dimensional data segments D2 to D4 respectively corresponding to the object segments 2 to 4 are generated.
[0039] Then, the upper level device 13 arranges the three-dimensional data segments D2 to D4, generated in step S2, on the upper surface (platform) of the table 9 displayed on the display device of the upper level device 13 (step S3). The arrangement of the three-dimensional data segments D2 toD4 on the platform is reviewed as necessary (step S4). Then, the three-dimensional object production device 12 deposits the layers of ink 8 on the table 9 based on the shapes and the arrangement of the three-dimensional data segments D2 to D4 transmitted from the upper level device 13 to form the object segments 2 to 4 (step S5, segment forming step).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of de Pena and Harayama because Harayama teaches the missing detail of the segmenting a virtual build volume used in the de Pena method.

but, Harayama does not explicitly disclose:
wherein the segmenting comprises determining a dimension of a segment based on at least one of a geometry of the object. 

However, Birnbaum teaches: 
wherein the segmenting comprises determining a dimension of a segment based on at least one of a geometry of the object (Fig 2C, para [0033]).

Birnbaum teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image5.png
    446
    456
    media_image5.png
    Greyscale

[0033] FIGS. 2A-2C illustrate aspects of the differences between the prior art methods for creating three-dimensional objects and the method of the present invention. FIG. 2A depicts a virtual representation of an arbitrary geometric model of an object to be formed, in this case, the “Stanford Bunny” well-known in the art. FIG. 2B illustrates the same Bunny which has been discretized into a plurality of point-wise paths and layers as would be done for formation of the Bunny using conventional FIG. 2C illustrates an exemplary way in which the Bunny can be discretized into a set of volumetric regions in accordance with the present invention, where the shape, dimensions and orientations of the volumetric elements are determined based upon the geometry of the object, the constraints of the specific form of the method to be employed, and the object's ultimate function.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified de Pena to incorporate the teachings of Birnbaum, wherein the segmenting comprises determining a dimension of a segment based on at least one of a geometry of the object. The one of ordinary skill in the art would have been motivated to do so to build segments of varying geometries and sizes, where each respective segment is created all at once and multiple independent volumetric segments can be realized simultaneously, thereby providing significant improvement in build speed and build time scaling behavior of the method (Birnbaum: para [0034]).

Regarding claim 2, modified de Pena teaches all the limitations of claim 1. 
Modified de Pena further teaches, and de Pena also teaches comprising:  
segmenting the virtual build volume such that the peripheral segment has a variable thickness (de Pena: paras [0066] & [0075]).

de Pena teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0066] The generation of a three-dimensional object with controllably variable properties may be possible, for example, by modulating the manner in which agents, such as a coalescing agent and a 

[0075] It should be noted, however, that the intermediate slices generated by the slice generation module 402d are not the slice data 108 that is output by the object processor 400. Each generated intermediate slice represents a slice of the modified object model data 102, and each intermediate slice may represent a slice of the modified object model having a predetermined thickness. The thickness of each generated intermediate slice may, for example, be based on the characteristic data106. In one example, the characteristic data 106 defines the thickness of each layer of build material that is processed by the additive manufacturing system 302. In one example, the thickness of each generated intermediate slice may represent a thickness in the range of about 50 to 200 microns, depending on the nature of the additive manufacturing system 302. In some examples each generated intermediate slice may represent other thicknesses.

Regarding claim 3, modified de Pena teaches all the limitations of claim 2,

but modified de Pena does not explicitly disclose wherein: 
segmenting the build volume into the plurality of segments so as to have a first ratio of a thickness of an inner segment relative to a thickness of an outer segment in a locality of a first object feature and a second ratio of a thickness of an inner segment relative to a thickness of an outer segment in a locality of a second object feature which is larger than the first object feature, wherein the second ratio is smaller than the first ratio. 

Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of segmenting the build volume into the plurality of segments so as to have a first ratio and second ratio is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 4, modified de Pena teaches all the limitations of claim 1. 
Modified de Pena further teaches, and de Pena also teaches comprising:  
determining a peripheral segment which is external to the representation of the object within the virtual build volume (de Pena: para [0065]).

de Pena teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0065] An object property may be defined by object property data. The object property data may, for example, be defined within the object model data 102, or may, for example, be defined using external object property data. The object model data may define, for example, that a portion, or the whole, of, an object is intended to have a certain object property, such as a certain surface smoothness. The object property data may also define multiple object properties for a portion or portions of an object.

Regarding claim 5, modified de Pena teaches all the limitations of claim 1. 
Modified de Pena further teaches, and de Pena also teaches comprising:  
determining the dimension of a peripheral segment for an object region based on a position of the object region in the object paras (de Pena:[0073]-[0074]).


Regarding claim 6, modified de Pena teaches all the limitations of claim 5,
but modified de Pena does not explicitly disclose wherein: 
determining at least one peripheral segment to have a variable thickness, wherein the thickness of the peripheral segment for a first object region comprising a surface of the object having a first orientation is different to the thickness of the segment in a second object region comprising a surface of the object having a second orientation.

However, the configuration of thickness of the peripheral segment for a first object region comprising a surface of the object having a first orientation is different to the thickness of the segment in a second object region was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the thickness of the peripheral segment for a first object region comprising a surface of the object having a first orientation is different to the thickness of the segment in a second object region was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of thickness of the peripheral segment for a first object region comprising a surface of the object having a first orientation is different to the thickness of the segment in a second object region is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).


Regarding claim 7 modified de Pena teaches all the limitations of claim 1. 
Modified de Pena further teaches comprising:  
generating additive manufacturing control instructions from the nested segments, wherein the additive manufacturing control instructions for each segment are generated using different processing parameters (de Pena: para [0036]).

de Pena teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0036] An example additive manufacturing system 302 is illustrated in FIG. 3. The additive manufacturing system 302 obtains slice data 108 representing slices 202a to 202n and processes the slice data 108 to control the system 302 to generate a three-dimensional object 304. In some examples the additive manufacturing system 302 may perform further processing on the slice data 108 to generate data to control the additive manufacturing system 302 to generate the three-dimensional object 304.

Regarding claim 8, modified de Pena teaches all the limitations of claim 7. 
Modified de Pena further teaches comprising:  
generating an object using additive manufacturing based on the control instructions (de Pena: para [0036]).

Regarding claims 9-12, modified de Pena teaches the method. Therefore, modified de Pena teaches the apparatus. 

Regarding claims 13-15, modified de Pena teaches the method. Therefore, modified de Pena teaches the machine readable medium. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Babu (US Pub. 2019/0315067): Babu teaches use of additive manufacturing parameter for structure feature of object based on geometry of the structural feature.
Ulu (US Pub. 2020/0019142): Ulu teaches a system and method for partitioning surface mesh into segments.  
Buller (US Pub. 2018/0071986): Buller teaches printing nested object using additive manufacturing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/02/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115